DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic et al. (Vrzic), U.S. Patent Pub. No. 2018/0227873.
Regarding claims 1, 19 and 20, Vrzic discloses an always-on PDU session management method/electronic device (the electronic device having a processor, memory and computer readable storage medium) (0008, 0017), comprises: determining, by a session management function SMF (item 50; figure 1), that an inherent attribute of a Protocol Data Unit (the systems determines how to manage the session based on information in the registration/establishment request), PDU, session is always-on (such as for internet connectivity requested by the UE, PDU session request/item 160; figure 1) (0037) (combining the PDU Establishment Request with the Registration procedure may be a convenient way to provide always-on capability (e.g. eMBB with always-on Internet access. The combined Registration/PDU Establishment approach reduces the overall time to perform both Registration and PDU Session Establishment procedures, and may reduce the necessary signalling over the air and in the core network) (0037); recording, by the session management function, the attribute of the PDU session in a session management context (recorded/stored even if temporarily once received by the SMF in the session request/item 160; figure 1); managing, by the session management function, the PDU session according to the attribute of the PDU session in the session management context (an AMF uses the PDU session information, i.e. PDU session establishment request for the indicated SST/SD and DNN, to determine which PDU session establishment requests to send to the selected SMFs. Alternatively, the AMF forwards the PDU session establishment indicator provided by the UE in the initial Registration procedure to the appropriate SFM(s). The SMF(s) establish the default PDU session for the UE based on the default PDU session information provided by the UE and/or the UDM (0045, 0063).
Regarding claims 2 and 21, Vrzic discloses wherein the determining, by the session management function, that an attribute of a PDU session is always-on, comprises: receiving, by the session management function, a session management context establishment request sent by an access and mobility management function, wherein the session management context establishment request comprises the attribute of the PDU session; determining, by the session management function, that the PDU session is always-on according to the session management context establishment request (an AMF uses the PDU session information, i.e. PDU session establishment request for the indicated SST/SD and DNN, to determine which PDU session establishment requests to send to the selected SMFs. Alternatively, the AMF forwards the PDU session establishment indicator provided by the UE in the initial Registration procedure to the appropriate SFM(s). The SMF(s) establish the default PDU session for the UE based on the default PDU session information provided by the UE and/or the UDM (0045, 0063).
Regarding claims 3 and 22, Vrzic discloses wherein: the attribute of the PDU session is obtained from a session establishment request from a user equipment forwarded by the access and mobility management function, wherein the session establishment request comprises the attribute of the PDU session; or the attribute of the PDU session is determined by the access and mobility management function and included in the session management context establishment request, and the access and mobility management function determines the attribute of the PDU session according to one or more of: a received session establishment request sent by a user equipment, user subscription information and/or a preset policy (the selected AMF initiates the authentication/authorization procedure and uses the S-NSSAI to determine which SMFs to select for the UE. The AMF uses the PDU session information (i.e. PDU session establishment request for the indicated SST/SD and DNN) to determine which PDU session establishment requests to send to the selected SMFs. Alternatively, the AMF forwards the PDU session establishment indicator provided by the UE in the initial Registration procedure to the appropriate SFM(s). The SMF(s) establish the default PDU session for the UE based on the default PDU session information provided by the UE and/or the UDM) (0063).
Regarding claims 4 and 23, Vrzic discloses wherein the determining, by the session management function, that an attribute of a PDU session is always-on, comprises: determining, by the session management function, the attribute of the PDU session according to one or more of: a session management context establishment request, user subscription information and/or a preset policy (the selected AMF initiates the authentication/authorization procedure and uses the S-NSSAI to determine which SMFs to select for the UE. The AMF uses the PDU session information (i.e. PDU session establishment request for the indicated SST/SD and DNN) to determine which PDU session establishment requests to send to the selected SMFs. Alternatively, the AMF forwards the PDU session establishment indicator provided by the UE in the initial Registration procedure to the appropriate SFM(s). The SMF(s) establish the default PDU session for the UE based on the default PDU session information provided by the UE and/or the UDM) (0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Dao et al. (Dao), U.S. Patent Pub. No. 2018/0199398.
Regarding claims 5 and 24, Vrzic discloses the method of claim 1 and device of claim 19 as described above. Vrzic, however, fails to disclose wherein the managing, by the session management function, the PDU session according to the attribute of the PDU session in the session management context, comprises: managing, by the session management function, a deactivation of the PDU session according to the attribute of the PDU session in the session management context; or managing, by the session management function, a user plane path switch of the PDU session according to the attribute of the PDU session in the session management context.
In a similar field of endeavor, Dao discloses a system and method for session management. Dao further discloses managing, by a session management function, the PDU session according to the attribute of the PDU session in the session management context, comprises (A session management state may be designed for each PDU session respectively. The session management state may be maintained in the UE 202 and the SMF 220) (0130); managing, by the session management function, a deactivation of the PDU session according to the attribute of the PDU session in the session management context (The session state attribute may allow the CN 206 to efficiently handle PDU sessions of various applications. The UE 202 may trigger a session connection state transition in the CN 206 by sending an AS message to the AN 204 to change the state of a DRB (between an active or suspended state); the AN 204 may then inform the SMF 220 of the UE request to activate or deactivate a PDU session in the CN 206) (0134); or managing, by the session management function, a user plane path switch of the PDU session according to the attribute of the PDU session in the session management context (Session management functionality in a network is responsible for the setup of Internet protocol (IP) or non-IP traffic connectivity for a user equipment (UE), as well as the management of the user plane for that connectivity. Network functions within the next generation (NG) control plane may have service based interfaces for services that can be used by authorized network functions) (Dao, 0103).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify VrZic with the teachings of Dao for the purpose of saving system resources when the session is not in use.
Regarding claims 6 and 25, the combination of Vrzic and Dao discloses the wherein the managing, by the session management function, a deactivation on the PDU session, comprises: setting, by the session management function, no inactive time period for the PDU session according to the attribute of the PDU session being always-on (inherent in Vrzic as the session is always-on) (Vrzic, 0037).

Allowable Subject Matter
Claims 7-9 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 26, prior art fails to suggest or render obvious wherein managing, by a session management function, a deactivation of a PDU session, comprises: sending, by the session management function, an inactive time period to a user plane function; receiving, by the session management function, a message sent by the user plane function that the PDU session has no data transmission during the inactive time period; not deactivating, by the session management function, the PDU session according to the attribute of the PDU session being the always-on.
Regarding claims 8 and 27, prior art fails to suggest or render obvious wherein managing, by the session management function, a deactivation of the PDU session, comprises: receiving, by the session management function, a message sent by the access and mobility management function that the user equipment moves out of an allowed area; triggering, by the session management function, no deactivation process of the PDU session according to the attribute of the PDU session being the always-on.
Regarding claims 9 and 28, prior art fails to suggest or render obvious wherein managing, by the session management function, a user plane path switch of the PDU session, comprises: receiving, by the session management function, a session update request sent by the access and mobility management function, and determining that the user equipment enters a non-allowed area; modifying, by the session management function, user plane resources for the PDU session to switch the user plane path according to the attribute of the PDU session being the always-on PDU session.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Youn et al. U.S. Patent Pub. No. 2018/0227807 discloses a method for arranging a gateway and a method for generating a dedicated bearer.
Li et al. U.S. Patent Pub. No. 2018/0227872 discloses a method and apparatus for supporting access control and mobility management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646